DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 6-9 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2016/207954).

Regarding Claims 1-2, Nakamura teaches a material represented by HS-62 (page 21):


    PNG
    media_image1.png
    317
    611
    media_image1.png
    Greyscale

HS-62 is derived from generic Formula 1 machine trans. Paragraph 24):


    PNG
    media_image2.png
    132
    381
    media_image2.png
    Greyscale

HS-62 shows n = 2, R1 = dibenzofuran and propyl; m = 1 R2 = carbazole. The office notes that the substituent groups are defined as follows:

    PNG
    media_image3.png
    191
    705
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    710
    media_image4.png
    Greyscale

The above teaches the at least one of R1 or R2 is an alkyl group. Moreover, as evidenced by the exemplified examples both R1 and R2 do not have to be simultaneously present. The office views this as showing that the alkyl group can be bonded to R2 and R1 be not present. The office also notes the R1 and R2 are inclusive of alkyl and aryl.
The various substituent options are viewed as independently functionally equivalent whereby upon selection give rise to obvious variables of generic Formula 1. 
One such variant reading on applicants’ Formula 1 is best viewed as a modification of HS-62 wherein R1 is not present; R2 as phenyl is replaced by alkyl; R5 = Formula 2, Y = O;R3-R4, R6, R7 and R8 = H (per claim 1). 
One such variant reading on applicants’ Formula 3 is best viewed as a modification of HS-62 wherein R12-R14 and R16-R18  = H; R13 as phenyl is replaced by alkyl; Formula 2 bonded to central dibenzofuran , Y = O (per claim 2).
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 1 by selecting various functional equivalent substituents which would have included the above variants which reads on the instant limitations, absent unexpected results (per claims 1-2).

Regarding Claims 6-7, 9, 20-21 and 24, Nakamura teaches an OLED containing an organic layer between an anode and a cathode wherein HS-62 (see variants above) can be in the light emitting layer (machine trans. paragraph 31) (per claims 6-7).
HS-62 (see variants above) is a host material in the light emitting layer along with a dopant paragraph 90) (per claims 9 and 24).
The OLED is applied on a substrate (machine trans. paragraph 128) (per claim 20).

Regarding Claims 3 and 23, Nakamura teaches a material represented by HS-62 (see variants above)  (page 21), as discussed above used in an OLED. HS-62 is derived from generic Formula 1 wherein R1 (terminal dibenzofuran) shows variable points of attachment to the central dibenzofuran ring system which includes which includes all positional isomers. 
	HS-62 (see variants above)  reads on applicants’ Formula 4 wherein all of R11 = H; R12 = H except one R12 = phenyl; all R13 = H; one R14 and R16 = H; one R14 = propyl; Formula 2 attachment is moved from the  3-position to the 4-postion on the central dibenzofuran ring system, Y = O; all R17 and R18 = H. Said variant is a positional isomer.
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09, second paragraph, states, “Compounds which are position isomers … are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349 (Bd. Pat. App. & Int. 1980); In re Mehta, 146 USPQ 284, 287 (C.C.P.A. 1965); In re Surrey, 138 USPQ 67 (C.C.P.A. 1963); Ex Parte Ullyot, 103 USPQ 185 (Bd. Pat. App. & Int. 1952); In re Norris, 84 USPQ 458 (C.C.P.A. 1950); Ex Parte Naito, 168 USPQ 437, 439 (Bd. Pat. App. & Int. 1969); Ex parte Allais, 152 USPQ 66 (Bd. Pat. App. & Int. 1965); In re Wilder, 166 USPQ 545, 548 (C.C.P.A. 1970); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); Ex parte Biel, 124 USPQ 109 (Bd. Pat. App. & Int. 1958); In re Petrzilka, 165 USPQ 327 (C.C.P.A. 1970); In re Crounse, 150 USPQ 554 (C.C.P.A. 1966); In re Fouche, 169 USPQ 429 (C.C.P.A. 1971); Ex parte Ruddy, 121 USPQ 427 (Bd. Pat. App. & Int. 1955); In re Wiechert, 152 USPQ 247 (C.C.P.A. 1967), In re Shetty, 195 USPQ 753 (C.C.P.A. 1977); In re Jones, 74 USPQ 152, 154 (C.C.P.A. 1947); and In re Mayne, 41 USPQ2d 1451 (Fed. Cir. 1997) {in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at pages 1454-1455)}.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150 (C.C.P.A. 1953), which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 (Fed. Cir. 1995) which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.
Therefore, nothing unobvious is seen in substituting the known 3-position isomer (HS-62 variant) for the structurally similar 4-position isomer, as taught by Nakamura, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (C.C.P.A. 1950) (per claim 3).


	
Regarding Claim 8, Nakamura teaches an OLED containing an organic layer between an anode and a cathode wherein generic Formula 1 (reads on Formula 4, as discussed above) can be in the light emitting layer (machine trans. paragraph 31) (per claim 8).

Allowable Subject Matter
Claims 4-5, 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Compounds (per claims 4-5)
Electronic properties (per claims 10, 12, 15, 18)
Second dopant (per claim 11) 
Second light emitting layer and /or third light emitting layer (per claims 13-14, 16-19)
	
Response to Amendment
The office has modified the previous rejections to address applicants’ amendments/arguments in the current rejections. Said modifications are best generic Formula 1 from which all the exemplified examples are derived. All said modifications are viewed as obvious variants of generic Formula 1 which would be fully expected to functional in a similar capacity in an OLED, absent unexpected results. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786